Citation Nr: 1144631	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  He died in January 1991, and the appellant is his surviving spouse.

The present appeal arises from a December 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California continued the denial of the claim for service connection for the cause of the Veteran's death on the basis that no new and material evidence had been received.  

That notwithstanding, the Board finds that the issue should be recharacterized in view of the procedural history of this case.  Initially, the appellant's January 1991 claim for service connection for the cause of the Veteran's death was denied in a February 1991 rating decision.  The appellant submitted a Notice of Disagreement with this decision in March 1991 and was furnished with a Statement of the Case in June 1991.  In July 1991, the appellant submitted a new claim, which was subsequently denied in the same month.  In September 1991, the RO received a statement from the appellant's representative; among other things, this statement contains a notation regarding "assisting this widow with her Substantive Appeal."  In February 1992, the appellant stated that she "disagree[d] emphatically with your conclusion that my husband's death did not relate in any way, to injuries that he received while a member of the military service."  

Particularly when viewed together, the Board finds that the September 1991 representative's statement and the February 1992 statement from the appellant meet the criteria for a Substantive Appeal under 38 C.F.R. § 20.202 (2011).  Specifically, the Board is satisfied that in these statements the appellant and her representative specified the issue being appealed and made arguments relating to errors of facts or law made by the RO.  Id.  That notwithstanding, the RO at the time apparently did not interpret them as such and did not forward the case to the Board, which would have been the next appropriate procedural step under 38 C.F.R. § 19.35 (2011).  As such, the Board is unable to conclude that the February 1991 rating decision is a "final" decision under 38 U.S.C.A. § 7105(c) (West 2002), and subsequent rating decisions issued in March 1992 and August 2001 also would not be considered "final."  In the absence of a prior final rating decision, the appellant's claim should be considered on a de novo basis and will be addressed as such in this determination.

Finally, in this regard, the Board is aware that the appellant raised the matter of clear and unmistakable error (CUE) in prior RO decisions in the claim received in July 2007.  This matter was addressed in the August 2008 notice letter but not in the appealed December 2008 rating decision.  Given the Board's determination that there exist no prior final rating decisions addressing the current claim for service connection for the cause of the Veteran's death, however, the Board finds that there is no basis for a CUE claim under 38 C.F.R. § 3.105(a) (2011) and will not refer this matter back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The current claim requires additional development in several respects.  First, the August 2008 notice letter, which addressed this claim as a new and material evidence claim and did not address the Veteran's service-connected disabilities, is not legally adequate for a de novo claim.  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that notification in cases concerning service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  A further 38 C.F.R. § 3.159(b) (2011) letter addressing all of these points will need to be furnished to the appellant.

Second, the Veteran's January 1991 death certificate indicates that he died at Ridgecrest Community Hospital in Ridgecrest, California in January 1991.  Medical records corresponding to this hospitalization, however, are not included in the claims file and do not appear to have been previously requested by the RO.  Further development in this regard will be needed before the Board proceeds to a final adjudication of the appellant's claim.  See 38 C.F.R. § 3.159(c) (2011).

Finally, the Board is aware that the Veteran's claims file was reviewed by a physician's assistant for purposes of a VA medical opinion in August 2001.  Nevertheless, there is a strong possibility of additional evidence being obtained, and the individual who provided the August 2001 medical opinion did not consider the findings from an April 1994 from Paul F. Stemmer, M.D., who addressed the possibility of a relationship between in-service wounds and subsequent pulmonary malignancy.  As such, the Board finds that a further VA medical opinion is "necessary" under 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should furnish the appellant with a 38 C.F.R. § 3.159(b) notice letter addressing: 1) the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  This letter should also address VA's procedures in assigning disability evaluation and effective dates for such evaluations.  Finally, the appellant should be requested to provide a signed release form, with full address information, for records from Ridgecrest Community Hospital.

2.  Provided that the appellant furnishes a signed release form, records should be requested from Ridgecrest Community Hospital for the period of time leading up to the Veteran's death in January 1991.  All records received pursuant to this request must be added to the claims file.  If the search for such records has negative results, this should be documented in the claims file.

3.  After completion of the foregoing, the Veteran's claims file must be reviewed by a qualified medical professional to ascertain whether his death was caused by service or a service-connected disability.  The medical professional is reminded that the Veteran's immediate cause of death was carcinomatosis caused by emphysema, as noted in a January 1991 death certificate.  The medical professional is requested to review the list of service-connected disabilities included in an August 1951 rating decision (i.e., incomplete paralysis of the left radial nerve, a gunshot wound scar of the third costochondral junction (Muscle Group II), and osteomyelitis) and to consider the opinions of Dr. Stemmer and of Dennis P. Welcome, M.D., all dated between January 1991 and April 1994.  

Based on all of this evidence, the medical professional is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the cause of the Veteran's death is etiologically related to either service or one or more of the service-connected disabilities listed in the August 1951 rating decision.  If no such etiological relationship is found, the medical professional must discuss this conclusion in the context of the opinions from Dr. Stemmer and Dr. Welcome.

All opinions must be supported by a complete rationale in a typewritten report.

4.  The appellant's claim must then be readjudicated.  If the determination remains unfavorable, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


